﻿
I have pleasure. Sir, in congratulating you cordially, as the representative of the friendly German Democratic Republic, on your election as President of the forty-second session of the General Assembly, ľ assure you of the readiness of my delegation to co-operate with you fully throughout this session. I should also like to express our sincere appreciation to the Foreign Minister of Bangladesh, Mr. Choudhury, for the able manner in which he presided over the previous General Assembly session.
We all owe special appreciation and gratitude to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, who continues to make his important contribution to the efforts of the United Nations to deal with the most acute world problems.
Year after year, in this same Hall, we have been making and hearing sombre assessments of the international situation, because it could only be described as it actually was. Until recently it seemed that the period of apprehension and uncertainty would never end and that the vicious circle of rivalry and confrontation would persist in spite of all our efforts.
It is encouraging that today we have reason to believe that changes are in the making, because the process of dialogue, negotiation and the search for ways out of the exacerbated international situation in the world has been initiated and is evolving. The positive consequences of this process, which is opening up genuine, prospects for understanding in fields in which this was inconceivable only a short while ago, are already being felt in a certain easing of international tension and constitute a sound basis for hope of a more tranquil world and of new development prospects.
True, confrontation continues, but there is also ever wider dialogue on an increasing number of issues. There is a stronger orientation towards negotiation with a view to resolving the accumulated problems of the world. The conviction that mutual agreement and confidence-building provide the only course that can promise the world a future is gaining ground. Every step forward in any field of International relations provides an Impetus to progress in others.
Initial results in the field of arms reduction are at hand. After more than four decades of nuclear build-up, the world la on the threshold of an agreement on specific measures for partial nuclear disarmament. This is a chance which must not be missed. History would never forgive anyone for preventing this great step towards a better future for all. The forthcoming agreement is, naturally, just the beginning of the long road to complete nuclear disarmament. Its historic importance, however, lies in the fact that it offers real chances of re-channelling International trends in a direction that is in the interest of all nations.
This is a moment which requires, maybe more than ever before, wisdom, foresight and courage on the part of us all. The elimination of all weapons capable of annihilating mankind and all the achievements of civilization must be our objective. That would mean victory for the realization that we can only live together and in co-operation and that aspirations to supremacy guarantee survival to no one. 
On this occasion, my country would like to pay a tribute to the Union of Soviet Socialist Republics and the United States of America for their constructive efforts, which will, we trust, shortly yield valuable results. Many years of aspirations, demands, appeals, efforts and contributed by individuals and organizations have been directed towards this goal, which is within reach and which I believe, indeed, we have reached. It is with satisfaction that we note that such developments are an important step towards adopting the stances which the Non-aligned Movement has been advocating incessantly and perseveringly for over a quarter of a century and which were reiterated in the appeal addressed to the leaders of the United States and the USSR by the summit meeting in Harare. 
In this connection I should like to point out that, like many others, we are of the opinion that even stronger efforts are required on the part of all in order for the process of disarmament to embrace all types of weapons and all regions of the world. It is our judgement that in Geneva we have come closer to adopting a convention on the total ban of chemical weapons. All the conditions exist for taking that important step through the earliest possible adoption of the convention.
I have already said that an atmosphere of negotiation and agreement facilitates the initiation of a genuine process for the resolution of other crucial problems of international relations. It both sets the conditions and demands our greatest commitment. There are some encouraging signs that some of the crises in various parts of the world which have become a part of our lives and the escalation of which we have feared for years and decades are entering a stage at which solutions are being sought in line with the Interests of the countries and peoples directly involved, as with the interests well as of the International community at large.
It is with pleasure that I call attention to the wise and courageous act of five Central American countries which, in the spirit of the efforts of the Contadora Group and with the support of the whole of Latin America, have made a historic contribution to the peace process in their region. The adoption of the peace plan is the result of the constructive efforts of the countries of Latin America to find solutions to their own problems through their own means and actions. Such an approach has always enjoyed the support of the non-aligned countries.
We believe it is high time - and also that the situation is now more favourable - to begin solving the Middle East crisis. The proposal for an international conference to be held under the auspices of the United Nations and with the participation of all the parties directly concerned, including the Palestine Liberation Organization as the sole, legitimate representative of the Palestinian people and others who have a useful contribution to make, is a sound and realistic move on the road towards peace which is gaining growing recognition in the world. I believe that at this session we should take a resolute step towards the earliest possible convening of such a conference.
We are deeply convinced that the only just, permanent and comprehensive solution is one that would ensure the withdrawal of Israel from all the Arab territories occupied since June 1967, including Jerusalem, the exercise of the rights of the Palestinians to self-determination and to the establishment of a State of their own, and recognition of the right of all the States of the region to security and autonomous social development. That would call for patient efforts on the part of all the countries and all the factors in the region. The non-aligned countries, through the activities of their Committee of Nine for the Middle East and Palestine, are striving to promote conditions for the holding of such a conference and to mobilize all the elements that are ready to contribute to that
Although the causes of the crises in south-east and south-west Asia have not yet been eliminated, there are certain developments which give rise to hopes and expectations. We attach importance to the dialogue on solutions that would ensure the rights of the peoples of Afghanistan and Kampuchea to independence and free development on the basis of the immediate withdrawal of foreign troops, without foreign presence, intervention and interference from any side whatsoever. World public opinion demands that there be no hesitation in this respect and that this process should not be impeded in any way. 
The resolution on ending the war between Iraq and Iran adopted unanimously by the Security Council is in our opinion a sound basis for a just and lasting solution. It also highlights the importance of the effectiveness of the United Nations. None the less, the war goes on. Its continuation and the entry of foreign Powers into the Gulf have created an explosive situation which could spark off broader conflagrations and even jeopardize peace in this region and in the whole world still further. We are witnessing dangerous incidents every day. We therefore sincerely hope that the sides in this conflict will as soon as possible! seize the opportunity offered by the Security Council resolution for ending the war and creating conditions for the restoration and peaceful development of their countries. We give our full support to the exceptional efforts that the Secretary-General has been making to that end. We also appeal to all other factors to contribute thereto.
Some world crises have, however, further deteriorated. This applies primarily to southern Africa, where the apartheid regime continues its blood-bath against the majority population and jeopardizes the independence of neighbouring countries. Developments show once again that no changes can be expected without resolute action on the part of the entire international community. The only remaining peaceful means that remain for liquidating the shameful system of apartheid and for the immediate termination of the occupation of Namibia are comprehensive sanctions against the racist regime in Pretoria.
Similarly, we cannot but voice our concern over the lack of progress in resolving the problem of Cyprus. It should also be noted with regret that the situation on the Korean peninsula remains unchanged. The non-aligned countries continue to urge a lasting and just settlement of all those crises, in line with the comprehensive programme of action in the struggle for peace and development adopted at their Summit Conference in Harare last year. The initiative of the non-aligned countries of the Mediterranean - an area beset by crises but also an area with a great potential for the development of co-operation - should be viewed in that context.
At their Ministerial Meeting held at Brioni, Yugoslavia, in June this year, 11 Mediterranean members of the Non-aligned Movement unequivocally opted for the development of co-operation among the non-aligned and European Mediterranean and other countries, with a view to easing tensions and creating more favourable conditions for resolving crises in that sensitive geopolitical region. Agreements and concrete measures for confidence building and arms reduction in Europe should involve the Mediterranean as well, since peace and security in those two regions are inseparably linked. At Brioni the non-aligned countries launched an initiative for establishing an organized dialogue with the Mediterranean countries of Europe. The interest of those countries in dialogue, which opens up new prospects of co-operation among countries on all the Mediterranean shores, has been confirmed in the initial contacts and exchanges of opinion carried out with those countries by Yugoslavia under the mandate of the Brioni meeting. 
Yugoslavia attaches exceptional importance to the Conference on Security and Co-operation in Europe as a process based on democratic principles and the full equality of all participating countries. The Vienna meeting, which is now entering its decisive stage, stands a realistic chance of producing significant results provided that all participants demonstrate political responsibility and realism and take account of the interests of all European countries.
Proceeding from the importance of regional co-operation for a positive process on a broader international scale as well, Yugoslavia has taken the initiative in the convening of a meeting of Foreign Ministers of the Balkan countries. It is our desire through constructive dialogue and concerted effort to encourage multilateral co-operation among the countries of this European and Mediterranean region in various fields of obvious common interests, and in that way to build an atmosphere of mutual understanding and contribute to overcoming the burdensome legacies of the past, and encourage bilateral and multilateral relations of good-neighbourliness and co-operation, as this is of vital interest to all Balkan peoples and countries.
The encouraging signs seen in certain areas of international relations are regrettably not yet visible in the sphere of international economic relations, where all the contradictions of the modern world are manifesting themselves in an increasingly acute way. All economic and other divisions persist, while the gulf between the industrialized world and the world of the underdeveloped countries continues to widen dramatically. Unfortunately, in the case of this sphere of international relations we can only repeat the negative assessments and profound concerns that have been expressed time and again.
We are firmly convinced that the positive achievements in the field of disarmament and the relaxation of international tension could have a more lasting impact on international relations overall if they were accompanied by steps towards settling international economic problems, improving the position of developing countries and above all, resolving the debt problem.
The most serious manifestation of the depth of the contradictions in current world economic relations is the phenomenon of the vast debts of the developing countries. Exceeding $1 trillion, they account for over 40 per cent of the developing countries' gross product. Under the burden of debt servicing, the drop in commodity prices and deteriorating terms of trade, there has been a drastic drain of capital from the developing countries, resulting in their impoverishment.
An adjustment policy which does not ensure faster development and which cannot rely on radically more favourable debt-repayment terms cannot redress the situation, which is becoming more and more difficult. Debtor countries are unable in spite of their efforts to repay their debts under existing conditions. Their debt-servicing capacities are declining from year to year. The fulfilment of their obligations is less a question of their willingness than, increasingly, a question of their objective inability to do so. Therefore, a way out of the debt crisis cannot be found without concerted action on the part of both debtors and creditors, that is to say Governments, international financial institutions and commercial banks. A solution can be found only by creating conditions for the accelerated development of the developing countries and by radically improving debt-repayment terms.
A framework for further action in the United Nations along those lines is provided by the agenda item entitled "External debt crisis and development". Last year the Assembly adopted by consensus a resolution on strengthening international economic co-operation aimed at solving the external debt problems of developing countries. That act confirmed the global nature of the debt problem and emphasized the shared responsibility of both debtors and creditors for its settlement. We expect to be in a position this year to go a step beyond that resolution, as a reflection of the gravity of the problem itself.
I would recall that the recent International Conference on the Relationship between Disarmament and Development established the manifold interdependence between those two key problems of today. It also recommended the further study of avenues for diverting part of the vast resources invested each year in the maintenance of existing weapons and research on and production of new ones to the creation of general developmental opportunities, particularly in developing countries.
We are convinced that, by its very nature, the revolutionary progress made by science and technology, with achievements undreamed-of only recently, recognizes no boundaries, no geographic, political or ideological barriers or divisions. The accomplishments of the human mind, regardless of where they were made, have to be made accessible to all countries and peoples under equal conditions. Technological achievements must be put in the service of the development of all, and must not be withheld from developing countries, which need them so badly.
The protection of the environment is becoming an ever more topical problem of the present-day world. The report of the commission chaired by the Prime Minister of Norway, Mrs. Brundtland, which particularly emphasizes the link between development and the environment, deserves our special recognition.
The crossroads the world has reached and the chances we are offered to enter a new era of international relations make the United Nations the place where all interests, all aspirations and all views are reflected, the only forum where equal and democratic decision-making on our common destiny is possible. Now is the time for us through our endeavours to enable the world Organization to discharge as efficiently as possible the tasks for which we founded it, rather than undermining its authority and role with objections because we have not been able to achieve through it each and every individual interest.
We must all, regardless of the groupings we belong to and the political convictions we profess, unequivocally, resolutely and consistently apply ourselves to the development of co-operation on the broadest possible basis and to the promotion of a spirit of solidarity and understanding, rather than vying with each other to prove our own excellence and insisting that our own road is the only possible one and that it should be followed by all. In this world of ours, and even in this Organization, there is no one who can claim that no improvements could be made in his country and its international activities or that matters could not be dealt with in a more democratic and progressive manner. We must not stop at the first positive results in the relaxation of international tensions. We paid a high price before it was realized that we cannot hope for, or move steadily towards, a better future if we are bound by ideas and concepts that pull us back. The beginning of the nuclear disarmament process will be fully validated if it is continued and followed by the resolution of the grave economic problems of the world, the overcoming of crises and the steady democratisation of international relations. This can and should be contributed to by all countries - the big, the middle-sized, the small and the smallest, the most developed, the developed and the underdeveloped, the aligned and the non-aligned - by all countries, all peoples, all organizations of goodwill and noble intentions.
Peace, security and development are integrally linked. Only together can they provide the opportunity for us to build a world in which tranquillity will prevail over fear, prosperity over want, equality and tolerance over violence - a world in which the dignity of nations and peoples will be universally and fully respected.
I hope that during this session as well we will take decisions that will, at least in some respects, bring us closer to these lofty goals to fulfilment of which my country is wholeheartedly committed, inspired by the tenets and policy of non-alignment.
